DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 03 September 2021.
Claim 1, 7-13 & 19-25 have been amended.
Claims 1-25 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the rejection on claim 25 under 35 U.S.C. § 101 as being directed to non-statutory subject matter in view of the claimed amendments. 
Response to Arguments
Applicant's arguments filed 03 September 2021 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 101 rejection applicant argues, “Firstly, it is submitted that amended independent claim 1 is not merely directed to an abstract idea because amended independent claim 1 provides a practical application for enhanced authentication: by configuring a condensed authentication assessment indicator in the recited standard format, transmitting the condensed authentication assessment indicator by a computer device to another party, and receiving an authentication decision in response. Secondly, it is submitted that amended independent claim 1 is not merely directed to an abstract idea because the standard format recited in amended independent claim 1 provides an improvement in enhanced authentication over a network by making the network communications more efficient. Specifically, in 
The Examiner respectfully disagrees. Converting data from one form to another form without significantly more does not integrate the judicial exception to a practical application.  In determining whether a claim integrates a judicial exception into a practical application, consideration into whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. In making this determination, a determination of whether there is a technical explanation as to how to implement the invention in the specification; and if the claim itself reflects the improvement in technology. This judicial exception is not integrated into a practical application because the additional elements of a memory to store data and instructions; at least one processor configured to communicate with the memory; an operating system in communication with the memory and the at least one processor, wherein the operating system is operable to: transmit, by the computer device to another party, the condensed authentication assessment indicator for the transaction; receive, by the computer device from the another party, a transaction authentication decision based in part on the condensed authentication assessment indicator, wherein the condensed authentication assessment indicator comprises a standard format configured to provide the initial authentication assessment information as quantitative and consistent information or definitions that are interpreted in a same way by the computer device and by the another party that receives the condensed authentication assessment indicator from the computer device is recited at a high level of generality.  These generic computer limitations are no more than mere instructions to apply the exception using a generic computer component to perform extra solution activity (i.e. transmitting and receiving data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the transmit, by the computer device to another party, the condensed authentication assessment indicator for the transaction; receive, by the computer device from the another party, a transaction authentication decision based in part on the condensed authentication assessment indicator, wherein the condensed authentication assessment indicator comprises a standard format configured to provide the initial authentication assessment information as quantitative and consistent information or definitions that are interpreted in a same way by the computer device and by the another party that receives the condensed authentication assessment indicator from the computer device which are well understood routine and conventional activity (see MPEP 2106.05(d) (II)). Thus, the generally linking the use of the abstract idea of digital purchase transfers between separate retailers to a technical environment (i.e. online environment) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Applicant’s arguments with respect to claim(s) 1-25 rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of securing electronic transactions without significantly more. 
The claim(s) recite(s) receive a transaction; access transaction contextual data for the transaction; apply one or more authentication decision rules to the transaction contextual data to determine initial authentication assessment information for the transaction; convert the initial authentication assessment information into a condensed authentication assessment indicator having an assessment value selected from a plurality of assessment values based on an assessment value definition; process or deny processing the transaction based on the transaction authentication decision. Thus, the claim recites a fundamental economic practice, which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of a memory to store data and instructions; at least one processor configured to communicate with the memory; an operating system in communication with the memory and the at least one processor, wherein the operating system is operable to: transmit, by the computer device to another party, the condensed authentication assessment indicator for the transaction; receive, by the computer device from the another party, a transaction authentication decision based in part on the condensed authentication assessment indicator, wherein the condensed authentication assessment indicator comprises a standard format configured to provide the initial authentication assessment information as quantitative and consistent information or definitions that are interpreted in a same way by the computer device and by the another party that receives the condensed authentication assessment indicator from the computer device is recited at a high level of generality.  These generic computer limitations are no more than mere instructions to apply the exception using a generic computer component to perform extra solution activity (i.e. transmitting and receiving data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the transmit, by the computer device to another party, the condensed authentication assessment indicator for the transaction; receive, by the computer device from the another party, a transaction authentication decision based in part on the condensed authentication assessment indicator, wherein the condensed authentication assessment indicator comprises a standard format configured to provide the initial authentication assessment information as quantitative and consistent information or definitions that are interpreted in a same way by the computer device and by the another party that receives the condensed authentication assessment indicator from the computer device which are well understood routine and conventional activity (see MPEP 2106.05(d) (II)). Thus, the generally linking the use of the abstract idea of digital purchase transfers between separate retailers to a technical environment (i.e. online environment) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
The claim is ineligible. Claims 13 & 25 are rejected for the same reason as described above for disclosing similar subject matter. 
Dependent claims 2-12 and 14-24 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-6, 8, 9, 11-18, 20, 21 & 23-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche et al. US 2020/0126085 A1 in view of Snyder et al. US 2012/0130898 A1, hereafter Snyder.
Claim 1, 13 & 25
Roche discloses:
a memory to store data and instructions; at least one processor configured to communicate with the memory; an operating system in communication with the memory and the at least one processor, wherein the operating system is operable to: receive a transaction (para. 0005);
access transaction contextual data for the transaction (para. 0019); 
apply one or more authentication decision rules to the transaction contextual data to determine initial authentication assessment information for the transaction (para. 0020);
convert the initial authentication assessment information into a condensed authentication assessment indicator having an assessment value selected from a plurality of assessment values based on an assessment value definition (para. 0021);
wherein the condensed authentication assessment indicator comprises a standard format configured to provide the initial authentication assessment information as quantitative and consistent information or definitions that are interpreted in a same way by the computer device and by the another party that receives the condensed authentication assessment indicator from the computer device (para. 0067 & 0068)
process or deny processing the transaction based on the transaction authentication decision (para. 0022 & 0053).
Roche does not disclose the following, however Snyder does:
transmit, by the computer device to another party, the condensed authentication assessment indicator for the transaction (para. 0077 & 0082);
receive, by the computer device from the another party, a transaction authentication decision based in part on the condensed authentication assessment indicator (para. 0077 & 0082);
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Snyder with the technique of Roche because increase the integrity and security of the system such that the authentication message indicates the score and approval or declined authentication response message.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 2 & 14
Roche discloses:
wherein the assessment value corresponds to an authentication category variable of a plurality of authentication category variables associated with the transaction, wherein the authentication category variable and the assessment value identify an initial assessed level of authenticity of the transaction (para. 0030).

Claim 3 & 15
Roche discloses:
wherein the assessment value of the condensed authentication assessment indicator comprises a binary value (para. 0067).

Claim 4 & 16
Roche discloses:
wherein the assessment value of the condensed authentication assessment indicator comprises an ordinal value (para. 0067).

Claim 5 & 17
Roche discloses:
wherein the condensed authentication assessment indicator comprises a plurality of different assessment category values associated with a plurality of different authentication category variables, wherein each of the plurality of different authentication category variables correspond to a different one of a plurality of authenticity assessment factors, and wherein each of the plurality of different assessment category values is based on a different one of a plurality of different assessment category value definitions (para. 0030).

Claim 6 & 18
Roche discloses:
wherein the plurality of authenticity assessment factors are selected from a group consisting of a transaction assessment factor, a device history assessment factor, a location assessment factor, a transaction data assessment factor, and a combined factor assessment factor (para. 0030).


Claim 8 & 20
Roche discloses:
wherein the standard format of the condensed authentication assessment indicator includes one or more of a binary signal, a single indicator variable, a description, two or more indicator variables, or a raw data variable (para. 0059).

Claim 9 & 21
Roche discloses:
wherein the condensed authentication assessment indicator provides the quantitative and consistent information or definitions for use with determining the transaction authentication decision (para. 0059 & 0067).

Claim 11 & 23
Roche discloses:
wherein the one or more authentication decision rules are trained via one or more of a machine learning model using historical transaction data, wherein latency in receiving completed or true authenticity labels from the another party for some historical transactions causes the machine learning model to be trained using partially obtained authenticity labels to forecast complete authenticity volume for each score bin (para. 0019, 0069 & 0088).

Claim 12 & 24
Roche and Snyder discloses the limitations as shown in the rejection of Claim 1 & 13 above.  Roche and Snyder does not disclose the limitation of wherein the another party comprises a payment processor associated with a payment instrument identified in the transaction contextual data, wherein, in order to transmit the condensed authentication assessment indicator and receive the transaction authentication decision, the operating system is further operable to: transmit, from the computer device to the payment processor via a transaction network, the condensed authentication assessment indicator by using a secondary data channel; and receive, by the computer device from the payment processor via the transaction network, the transaction authentication decision based in part on the condensed authentication assessment indicator. However, Snyder, in Paragraph 0077 discloses “The Transaction Verification Processing Module 104 may then pass the identity risk values associated with a particular financial transaction to the payment network 118 as part of the query-response communication between the Mobile Directory Number and Email Transaction Verification System 100 and the payment network 118. The identity risk values pertaining to the financial transaction that are passed to the payment network 118 may or may not result in the financial transaction being either authorized or declined. ” Paragraph 0082 discloses “The processor generates identity risk values based on at least one of the Wireless Network Data Logic Resources 108, Email Data Logic Resources 110 and Identity Database 106. The processor then sends a response based on the identity risk value back to the payment network 118. Based upon the received information provided by the Mobile Directory Number and Email Transaction Verification System 100, the payment network 118, a payment processing system associated with the payment network 118 or the retail merchant generates an acceptance decision based on the response and, in some cases, other predetermined criteria. If the acceptance decision is positive, the payment network 118, a payment processing system associated with the payment network 118 or the retail merchant allows the transaction to proceed and the consumer is notified that the financial transaction was successful, such as by displaying a confirmation number on a display device in signal communication with the computer used by the consumer.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Snyder with the technique of Roche because increase the integrity and security of the system such that the authentication message indicates the score and approval or declined authentication response message.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 7 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Snyder and in further view of Martin-Bale et al. US 2017/0161742 A1, hereafter Martin-Bale.
Claim 7 & 19
Roche and Snyder discloses the limitations as shown in the rejection of Claim 1 & 13 above.  Roche and Snyder does not disclose the limitation of wherein the standard format of the condensed authentication assessment indicator is determined in response to one or more of an amount of data supported by a channel being used to transmit the condensed authentication assessment indicator or a time limit for authorizing the transaction. However, Martin-Bale, in Paragraph 0065 discloses “As discussed in greater detail below with respect to FIGS. 2 and 3, in the embodiments described herein, requests for indications of whether the online payment transaction initiated at the computing device 110 ought to be approved may be sent in parallel to the third-party advisor server 130 and the origin issuer server 170. Such parallel processing may provide more time for the authorization API 132 to perform additional processing that it may not otherwise have the opportunity to perform in the traditional linear message flow that requires the authorization processing of the third-party advisor server 130 and the origin issuer server 170 to be performed sequentially.” Paragraph 0067 discloses “The fraud detection module 134 is for performing fraud detection using information related to the online payment transaction to be authorized, as received by the authorization API 132 in some embodiments. In part because of the extra processing time the third-party advisor server 130 is afforded as a result of the parallel message flow, the third-party advisor server 130 may receive this information and also perform fraud detection without exceeding the time limit (e.g., five (5) seconds, as noted above, or any analogous time limit) required to approve the transaction. ” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Martin-Bale with the technique of Roche and Snyder because it may receive this information and also perform fraud detection without exceeding the time limit.  Therefore, the design incentives of performing fraud detection without exceeding the time limit provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  


Claim 10 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Snyder and in further view of Shteingart et al. US 2016/0379135 A1, hereafter Shteingart.
Claim 10 & 22
Roche and Snyder discloses the limitations as shown in the rejection of Claim 1 & 13 above.  Roche and Snyder does not disclose the limitation of wherein the operating system is further operable to: perform a calibration process on the initial authentication assessment information to minimize errors in the initial authentication assessment information, wherein the calibration process converts the initial authentication assessment information into normalized variables and normalized variable values that are interpreted in the same way by the computer device and by the another party. However, Shteingart, in Paragraph 0039 discloses “At this step the feature comparison module 140 builds the representation such that the impact of the feature on the results can be observed, reported and displayed. In some approaches the feature comparison module 140 may receive results from the use of multiple different data sets from the training data 150. In this instance the feature scorer can aggregate the effects of each of the features in the overall representation. By doing this the effects of a particular feature from the negative result is normalized. In some approaches the feature comparison module 140 can highlight those features where the normalization process had the greatest effect. This could be where in some of the data sets that feature had more of an impact than in others, such as where the value associated with the feature was significantly different than the value that was present in the first data set 155.” Paragraph 0054 discloses “The classifier 430 is calibrated using the modified version of the training data that was generated by the training dataset generator 420. In this way the classifier 430 is calibrated using test data that most closely matches the incoming test data. The calibrated classifier 430 is then used to process the test data to classify the test data. The output of the classifier 430 is the determined result based on the specific calibrated classifier 430 for the test data.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Shteingart with the technique of Roche and Snyder because the normalized data provides for an easier and more efficient way to see differences.  Therefore, the design incentives of easy and convenient way to highlight differences in data provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dominguez et al [US 2003/0200184 A1] discloses “A payment authentication service authenticates the identity of a payer during online transactions. The authentication service allows a card issuer to verify a cardholder's identity using a variety of authentication methods, such as with the use of tokens. Authenticating the identity of a cardholder during an online transaction involves querying an access control server to determine if a cardholder is enrolled in the payment authentication service, requesting a password from the cardholder, verifying the password, and notifying a merchant whether the cardholder's authenticity has been verified. Systems for implementing the authentication service in which a cardholder uses a mobile device capable of transmitting messages via the Internet are described. Systems for implementing the authentication service in which a cardholder uses a mobile device capable of transmitting messages through voice and messaging channels is also described.”


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619